Citation Nr: 1231093	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-10 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to March 31, 2010 for the grant of a 10 percent disability rating for service-connected amputation of distal phalanx of the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1945 to September 1947 and from December 1950 to October 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The last final adjudication as to the rating for amputation of distal phalanx of the left middle finger was issued in August 2006.

2.  There is no evidence or communication, to include treatment records received after the August 2006 rating decision and prior to March 31, 2010, that constitutes a formal claim or may be construed as an informal claim for an increased rating for such disability.

3.  The evidence of record does not establish that amputation of distal phalanx of the left middle finger rose to the 10 percent level within one year prior to March 31, 2010. 



CONCLUSION OF LAW

The criteria for an effective date prior to March 31, 2010 for the grant of a 10 percent disability rating for service-connected amputation of distal phalanx of the left middle finger have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the effective date assigned following the October 2010 rating decision that granted a 10 percent disability rating for service-connected amputation of distal phalanx of the left middle finger.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

In this regard, the March 2012 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the Veteran of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the Veteran has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of a 10 percent disability rating for amputation of distal phalanx of the left middle finger.  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the Veteran in proceeding to consider his claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Earlier Effective Date

Historically, an August 2006 rating decision continued a noncompensable disability rating for the Veteran's service-connected amputation of the distal phalanx of the left middle finger.  The Veteran did not appeal this decision and therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  An October 2010 rating decision granted entitlement to a 10 percent disability rating for amputation of distal phalanx of the left middle finger, effective March 31, 2010.  The Veteran timely appealed this decision with respect to the assignment of the March 31, 2010 effective date.

The Veteran contends that the 10 percent disability rating should go back to the date he was originally granted a 10 percent disability rating for the disability at issue, in either 1960 or 1961.  See October 2010 notice of disagreement.  It appears that the Veteran is referring to a November 1955 rating decision that reduced his disability rating for amputation of distal phalanx of the left middle finger from 10 percent to 0 percent, effective from January 28, 1956.  He also contends that the effective date of the award of a 10 percent disability rating should go back to his "original claim in 2003."  See April 2012 substantive appeal.  The Veteran also testified at the August 2012 Board hearing that he believed the 10 percent disability rating should go back at least 18 months to two years.  Hearing Transcript, p. 5.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of [the] application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).

An exception to that rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

As discussed above, the most recent final rating decision addressing the claim for an increased rating for amputation of distal phalanx of the left middle finger was dated in August 2006.  The record shows that there was no communication from the Veteran indicating that he desired an increase in disability rating between the August 2006 rating decision and the statement from the Veteran's representative requesting an increased rating for amputation of distal phalanx of the left middle finger, which was received on March 31, 2010.  Furthermore, there were no treatment records associated with the claims file between August 2006 and March 31, 2010 that could be construed as a claim for an increased rating.  

Additionally, the medical evidence is negative for any factually ascertainable increase in disability of the amputation of distal phalanx of the left middle finger in the one-year period prior to the Veteran's March 31, 2010 claim.  Notably, the record does not contain any medical records during this period to include any complaints of or treatment for the left middle finger.  The first medical evidence that shows the Veteran met the 10 percent disability rating was the August 2010 VA examination.  As such, there is no evidence showing a factually ascertainable increase in disability for the left middle finger within the one year prior the Veteran's claim and the current effective date of March 31, 2010.

With respect to the Veteran's assertions that the effective date should go back to the date of the November 1955 rating decision reduction in the disability rating for amputation of distal phalanx of the left middle finger from 10 percent to 0 percent (i.e. January 28, 1956) or that it should go back to 2003, the Board notes that the Veteran did not appeal the rating decision dated in 1955 or the rating decision in August 2004 and therefore, these decisions are final.  The Court has held that where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, the Court held that there is no "freestanding" earlier effective date claim which could be raised at any time.  Rudd, 20 Vet. App. at 299.  The Veteran has not raised the issue of CUE in the November 1955 rating decision or the August 2004 rating decision.  The Veteran's contentions amount to a "freestanding" claim for an earlier effective date, which the Court found under Rudd not sufficient under the law for the claimant to prevail.  The Board is precluded from adjudicating such claims.  See Rudd, 20 Vet. App. at 300. 

In conclusion, as there are no documents or treatment records submitted that could be construed as an informal claim prior to March 31, 2010 and no competent evidence demonstrating that an increase in disability was factually ascertainable within one year prior to the receipt of the Veteran's claim, the effective date of the assignment of a 10 percent disability rating for amputation of distal phalanx of the left middle finger cannot be earlier than the date of receipt of the application which is March 31, 2010.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Accordingly, the Board finds that the claim of entitlement to an effective date prior to March 31, 2010 for the award of a 10 percent disability rating for amputation of distal phalanx of the left middle finger must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to March 31, 2010 for the grant of a 10 percent disability rating for service-connected amputation of distal phalanx of the left middle finger is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


